      Case 3:19-cr-00541-FAB Document 58 Filed 10/15/19 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                  v.                          Criminal No. 19-541 (FAB)

AHSHA NATEEF TRIBBLE [1],
DONALD KEITH ELLISON [2],
JOVANDA R. PATTERSON [3],

     Defendants.


                              PROTECTIVE ORDER

     To   expedite     the   flow     of   discovery   material    between    the

parties, to facilitate the prompt resolution of disputes over

confidentiality, to protect adequately individually identifiable

information entitled to be kept confidential, and to ensure that

protection is afforded only to confidential material, the United

States’ request for a protective order is GRANTED.                 Pursuant to

the Court’s authority pursuant to Fed. R. Crim. P. 16(d), it is

ORDERED as follows:

     1.    Production of Information by the United States That May
           Be Subject to the Privacy Act, Title 5, United States
           Code, Section 552a, Title 42, United States Code,
           Section 1306, or any other Privacy Protections

           The    United     States    may   produce   certain    individually

identifiable     personal     identity     information,   as     identified    in

Rule 49.1 of the Federal Rules of Criminal Procedure and Local

Civil Rule 5.2, to defendants, pursuant to defendants’ discovery
         Case 3:19-cr-00541-FAB Document 58 Filed 10/15/19 Page 2 of 5



Criminal No. 19-541 (FAB)                                                      2

requests and Rule 16.       The information produced may be subject to

the provisions of the Privacy Act, 5 U.S.C. § 552a or to the

provisions of 42 U.S.C. § 1306.           The United States may produce

these documents un-redacted to defense counsel subject to this

Order.     Upon production of these documents, the United States

shall designate them as “confidential” in the manner set forth in

section 2, below.

            The defendants, including defendants’ counsel and their

personnel, may use these documents only for purposes of this

litigation, but may NOT disseminate them or disclose protected

personal     identification     information     to    non-parties    to     this

litigation without prior Court approval.

      Defendants’     counsel    and    their   personnel     may    disclose

protected documents to potential witnesses or to others for other

purposes of the litigation without prior Court approval; however,

any   protected     personal    identification       information    shall    be

redacted and no protected document or copy shall be disseminated

or otherwise provided to remain in the custody of said person.

            No defendant shall file confidential documents with, or

submit them to, the Court or reproduce their contents in any court

filing, unless the document or filing is placed under seal, or all

information that would identify the subject of the document or

filing has been removed.
         Case 3:19-cr-00541-FAB Document 58 Filed 10/15/19 Page 3 of 5



Criminal No. 19-541 (FAB)                                                   3

            Within      90    days   of   the   final   conclusion   of   this

litigation, each defendant shall return the documents designated

confidential and all copies, as well as all notes, memoranda,

summaries, or other documents containing information from the

confidential documents, to counsel for the United States, or shall

destroy them and certify in writing to counsel for the United

States that the documents have been destroyed.

     2.     Designation of Material Subject to this Protective Order

            The United States shall designate material covered by

this Protective Order as “confidential”, on the material itself,

in an accompanying cover letter, e-mail, or on a disk cover or

label,     by   using        the   following    designation:   “CONFIDENTIAL

INFORMATION - SUBJECT TO PROTECTIVE ORDER.”

     3.     Confidential Personal Identity Information in Open Court

            The procedures for use of confidential documents during

any hearing or the trial of this matter shall be determined by the

parties and the Court in advance of the hearing or trial.

     4.     Modification Permitted

            Nothing in this Order shall prevent any party from

seeking modification of this Protective Order or from objecting to

discovery that it believes to be otherwise proper;
      Case 3:19-cr-00541-FAB Document 58 Filed 10/15/19 Page 4 of 5



Criminal No. 19-541 (FAB)                                                 4

     5.    No Waiver

           The failure to designate any material as provided in

paragraph 2 shall not constitute a waiver of a party’s assertion

that the materials are covered by this Protective Order.

     6.    No Ruling on Discoverability or Admissibility

           This Protective Order does not constitute a ruling on

whether   any   particular   material   is     properly   discoverable   or

admissible, and does not constitute a ruling on any potential

objection to the discoverability of any material;

     7.    Disclosure to Agencies or Departments of the United
           States

           Nothing     contained   in   this    Protective   Order    shall

prevent, or in any way limit or impair, the right of the United

States to disclose to any agency or department of the United

States, or any division of any agency or department, confidential

materials relating to any potential violation of law or regulation,

or relating to any matter within that agency’s jurisdiction, nor

shall anything contained in this Protective Order prevent, or in

any way limit or impair, the use of any confidential materials by

an agency in any proceeding relating to any potential violation of

law or regulation, or relating to any matter within that agency’s

jurisdiction; provided, however, that the agency shall maintain
      Case 3:19-cr-00541-FAB Document 58 Filed 10/15/19 Page 5 of 5



Criminal No. 19-541 (FAB)                                             5

the confidentiality of the designated materials consistent with

the terms of this Protective Order.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, October 15, 2019.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
